United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Casey, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1428
Issued: February 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2019 appellant, through her representative, filed a timely appeal from a
January 2, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant, through her representative, specifically appealed OWCP’s January 2, 2019 merit
decision. Although OWCP’s June 7, 2019 nonmerit decision, which denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a), is within the Board’s jurisdiction, appellant has not appealed
that decision. Therefore, the Board will not address the June 7, 2019 nonmerit decision in this appeal. See 20 C.F.R.
§ 501.3(a) and (c).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
On March 22, 2016 appellant, then, a 57-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that, on January 19, 2016, she broke her right thumb when a shelf she
was lowering on a cage fell on it while she was in the performance of duty. On May 13, 2016
OWCP accepted the claim for fracture of unspecified phalanx of the right thumb, initial encounter
for closed fracture, and paid appellant wage-loss compensation on the supplemental rolls from
July 5 through August 3, 2016.
On May 25, 2016 appellant filed a claim for a schedule award (Form CA-7).
On December 1, 2016 OWCP referred appellant, together with a statement of accepted
facts (SOAF), the medical record, and a set of questions, to Dr. Mark D. Bernhard, a Boardcertified physiatrist, for a second opinion evaluation to determine the extent of her employmentrelated permanent impairment of the right thumb based on the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)4 and
the date she reached maximum medical improvement (MMI).
In a December 16, 2016 medical report and a March 8, 2017 supplemental report,
Dr. Bernhard opined that appellant had zero percent permanent impairment of her right thumb
under the sixth edition of the A.M.A., Guides. He utilized Table l5-2, page 393, and determined
that her diagnosed distal phalanx fracture of the right thumb fell under a class 0 impairment with
no residual findings.
On April 17, 2017 Dr. Jovito Estaris, a Board-certified occupational medicine physician
serving as an OWCP district medical adviser (DMA), agreed with Dr. Bernhard’s impairment
rating determination of zero percent right thumb permanent impairment under Table 15-2, page
393, of the sixth edition of the A.M.A., Guides due to a diagnosis of closed fracture of the right
thumb.
By decision dated June 16, 2017, OWCP denied appellant’s schedule award claim finding
that the opinions of Dr. Bernhard and Dr. Estaris constituted the weight of the medical evidence
and established that appellant had no permanent impairment of a scheduled member or function of
the body due to her accepted January 19, 2016 employment injury.

3

5 U.S.C. § 8101 et seq.

4

A.M.A., Guides (6th ed. 2009).

2

Appellant filed a second schedule award claim (Form CA-7) on July 30, 2018. She
submitted a May 18, 2018 report from Dr. Varsha R. Sikka, a Board-certified physiatrist. Dr. Sikka
noted a history of the accepted January 19, 2016 employment injury. She provided essentially
normal findings on physical examination of appellant’s bilateral wrists and hands with the
exception of swelling on the right thumb with tenderness on palpation, decreased sensation at the
tip of the thumb on the right, painful and slightly restricted range of motion (ROM) on flexion and
extension of the first interphalangeal (IP) joint on the right thumb compared to the left side, and
slightly decreased pinch and grip strengths on the right compared to the left side. Appellant’s
ROM measurements for the right thumb were recorded as 80 degrees flexion, 70 degrees
extension, 20 degrees radial deviation, and 30 degrees ulnar deviation. Dr. Sikka indicated that
appellant was right-hand dominant. On neurological examination, she also provided essentially
normal findings with the exception of decreased sensation at the tip of the thumb on the right.
Dr. Sikka provided impressions of fracture of the distal thumb, osteoarthritis of the first distal IP
joint, right hand, and right thumb pain due to fracture. She noted that although appellant had pain,
she was capable of performing her regular work and activities of daily living with no restrictions.
Dr. Sikka determined that appellant had reached MMI on May 18, 2018, the date of her
examination. She utilized Table 15-2, page 394, of the sixth edition of the A.M.A., Guides, and
determined that appellant’s right thumb condition fell under a class 3 impairment with a default
value of 30 percent digit impairment, which equaled 11 percent permanent impairment of the right
upper extremity. Dr. Sikka referred to “Table 15-3, page 395,” and determined that her wrist pain
was a class 1 impairment with a default value of 10 percent, which equaled 4 percent permanent
impairment of the right upper extremity. She combined the 11 percent permanent impairment
rating of the right thumb with the 4 percent permanent impairment rating of the right wrist to find
15 percent permanent impairment of the right upper extremity.
OWCP, in an October 16, 2018 development letter, acknowledged receipt of appellant’s
schedule award claim and Dr. Sikka’s May 18, 2018 report. It requested that she submit an
impairment evaluation from her attending physician addressing whether she had attained MMI
with an impairment rating in accordance with the sixth edition of the A.M.A., Guides. No
additional evidence was received by OWCP.
On November 7, 2018 OWCP again referred appellant’s case to the DMA. It asked the
DMA to review the SOAF and the medical record, and to provide an opinion on appellant’s
permanent impairment under the standards of the sixth edition of the A.M.A., Guides.
In a December 28, 2018 letter, the DMA noted that he had reviewed the SOAF and the
medical record, including Dr. Sikka’s May 18, 2018 report. He referenced his prior April 17, 2017
opinion that appellant had zero percent permanent impairment of the right upper extremity. The
DMA disagreed with Dr. Sikka’s right upper extremity ratings explaining that they were not in
conformance with the sixth edition of the A.M.A., Guides. He noted that her 11 percent right
upper extremity permanent impairment rating under Table 15-2, page 394 was improper because
it was based on a diagnosis of thumb carpometacarpal (CMC) arthroplasty and appellant never had
arthroplasty of the thumb. The DMA indicated that appellant had a fracture in the distal phalange
of thumb. In addition, he noted that while Dr. Sikka found that appellant had four percent
permanent impairment of the right upper extremity due to wrist pain under Table 15-3, page 395,
the highest impairment rating for wrist pain under Table 15-3 was one percent. The DMA
concluded that appellant had zero percent right upper extremity permanent impairment.

3

By decision dated January 2, 2019, OWCP denied appellant’s claim for a schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The A.M.A., Guides provide a diagnosis-based impairment (DBI) method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF) for upper extremity impairments. The evaluator identifies the impairment for
the class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based on
functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).9 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX).10
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.11 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.12 Adjustments for functional history may be made if the evaluator
determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.13

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

10

Id.

11

A.M.A., Guides 461.

12

Id. at 473.

13

Id. at 474.

4

OWCP issued FECA Bulletin No. 17-06 to explain the use of DBI methodology versus
ROM methodology for rating of upper extremity impairments.14 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating the
loss of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rate by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)15
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”16
ANALYSIS
The Board finds that this case is not in posture for decision.
Dr. Sikka provided ROM findings for appellant’s right thumb. However, she did not
provide an impairment rating based upon the ROM methodology. Rather, Dr. Sikka only used the
ROM findings in applying the DBI rating methodology pursuant to Table 15-2, page 394, of the
A.M.A., Guides, for a diagnosis of right thumb CMC arthroplasty. The Board notes that OWCP
has not accepted a work-related right thumb CMC arthroplasty condition and the medical evidence
of record does not otherwise establish the existence of such a condition, whether preexisting or

14

FECA Bulletin No. 17-06. This Bulletin was effective for all decisions issued by OWCP on and after
May 8, 2017.
15

Id.

16

Id.

5

work related in nature.17 The Board further notes that Dr. Sikka also diagnosed fracture of the
distal thumb, but did not provide an impairment rating based on this accepted condition.
OWCP’s DMA reviewed Dr. Sikka’s report and rated appellant’s permanent impairment
of the right thumb under Table 15-2, page 393, for a DBI rating based on the accepted diagnosis
of closed fracture of the distal phalanx of the right thumb. The Board notes that Table 15-2, the
Digit Regional Grid: Digit Impairments, does allow, by asterisk, that fractures of the digits be
alternatively evaluated as a ROM impairment.18
As noted above, FECA Bulletin No. 17-06 provides in pertinent part that, if the A.M.A.,
Guides allow for the use of the DBI and ROM methods to calculate an impairment rating for the
diagnosis in question, the method producing the higher rating should be used.19
Therefore, the DMA should have independently calculated appellant’s impairment rating
using both the ROM and DBI method and identified the higher rating for the claims examiner.20
The case will therefore be remanded for further development consistent with OWCP’s
procedures found in FECA Bulletin No. 17-06. Following this and any other development deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

17
It is well established that, in determining the amount of a schedule award for a member of the body that sustained
an employment-related permanent impairment, preexisting impairments of the body are to be included. D.H., Docket
No. 17-0530 (issued July 2, 2018); D.F., 59 ECAB 288 (2007); Kenneth E. Leone, 46 ECAB 133 (1994).
18

See A.M.A., Guides 393, Table 15-2.

19

Supra note 14.

20

See J.B., Docket No. 18-0419 (issued October 1, 2018); B.N., Docket No. 17-1923 (issued April 17, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 3, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

